                 Case 2:19-cv-00938-BJR Document 18 Filed 05/14/20 Page 1 of 3




 1                                                  THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
     FIDEL ZELEKE,                                      NO. 2:19-CV-00938-BJR
 8
                                   Plaintiff,           STIPULATED MOTION AND
 9                                                      ORDER TO STRIKE PLAINTIFF’S
            vs.                                         JURY DEMAND
10
     SP PLUS CORPORATION,
11
                                   Defendant.
12

13                                                STIPULATION
14          The parties, Plaintiff Fidel Zeleke and Defendant SP Plus Corporation (“SP Plus”) by
15   and through their respective counsel, respectfully and jointly move the Court for an Order
16   striking Plaintiff Fidel Zeleke’s Jury Demand filed on September 12, 2019, based on the
17   following reasons:
18          1.       On February 22, 2019, Mr. Zeleke filed this civil action in King County Superior
19   Court on February 22, 2019. Dkt. 1-1 at 4. The Complaint did not contain a jury demand. SP
20   Plus was served on May 21, 2019.           On June 11, 2019, SP Plus filed its Answer to the
21   Complaint. Dkt. 9-1 at 2. On June 17, 2019, SP Plus removed this action to this Court based on
22   subject matter jurisdiction and served Mr. Zeleke with Notice of Removal by mail. Dkt. 1.
23          2.       On June 18, 2019, The Clerk of Court issued a letter to the parties that stated:
24   “Your attention is directed to the provisions of Rule 38(b) and 81(c) of the Federal Rules of
25   Civil Procedure, pertaining to the filing of demands for trial by Jury in Federal Court.” Dkt. 2.

     STIPULATED MOTION FOR ORDER TO STRIKE                             GORDON REES SCULLY
     PLAINTIFF’S JURY DEMAND – PAGE 1                                  MANSUKHANI LLP
     (No. 2:19-CV-00938-BJR)                                           701 5th Avenue, Suite 2100
                                                                       Seattle, WA 98104
                                                                       Telephone: (206) 695-5100
                                                                       Facsimile: (206) 689-2822
                 Case 2:19-cv-00938-BJR Document 18 Filed 05/14/20 Page 2 of 3




 1   Under Civil Rules 38 and 81, Mr. Zeleke’s jury demand deadline was July 5, 2019. He filed the
 2   demand on September 12, 2019.
 3          4.       On September 12, 2019, the parties filed a Joint Status Report and Discovery
 4   Plan. Dkt. 14. SP Plus noted in the Joint Status Report that Mr. Zeleke’s demand for a jury was
 5   untimely filed and that it would be filing a motion to strike.
 6          5.       The parties have since conferred and agree that the Jury Demand should be
 7   stricken.
 8          IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
 9   DATED this 29th day of January 2020.
10
     GORDON REES SCULLY MANSUKHANI, LLP                         LAW OFFICE OF RODNEY MOODY
11

12   s/ Diana P. Danzberger                                     s/ Rodney R. Moody
     Sarah N. Turner,WSBA #37748                                Rodney R. Moody, WSBA #17416
13   Diana P. Danzberger, WSBA #24818                           Attorney for Plaintiff Fidel Zeleke
     Attorneys for Defendant SP Plus Corporation                2707 Colby Avenue, Suite 603
14   701 5th Avenue, Suite 2100                                 Everett, WA 98201
     Seattle, WA 98104                                          (425) 740-2940
15   (206) 695-5100                                             rmoody@rodneymoodylaw.com
16   sturner@grsm.com;
     ddanzberger@grsm.com
17

18

19
20

21

22

23
24   ///
     ///
25   ///

     STIPULATED MOTION FOR ORDER TO STRIKE                               GORDON REES SCULLY
     PLAINTIFF’S JURY DEMAND – PAGE 2                                    MANSUKHANI LLP
     (No. 2:19-CV-00938-BJR)                                             701 5th Avenue, Suite 2100
                                                                         Seattle, WA 98104
                                                                         Telephone: (206) 695-5100
                                                                         Facsimile: (206) 689-2822
             Case 2:19-cv-00938-BJR Document 18 Filed 05/14/20 Page 3 of 3




                                           ORDER
 1
           PURSUANT TO THE STIPULATION ABOVE, IT IS HEREBY ORDERED,
 2
     ADJUDGED AND DECREED that Plaintiff’s Jury Demand is stricken.
 3
           DATED this 14th day of May, 2020.
 4

 5

 6                                   THE HONORABLE BARBARA J. ROTHSTEIN
                                     United States District Court Judge
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23
24

25

     STIPULATED MOTION FOR ORDER TO STRIKE                   GORDON REES SCULLY
     PLAINTIFF’S JURY DEMAND – PAGE 3                        MANSUKHANI LLP
     (No. 2:19-CV-00938-BJR)                                 701 5th Avenue, Suite 2100
                                                             Seattle, WA 98104
                                                             Telephone: (206) 695-5100
                                                             Facsimile: (206) 689-2822
